Order entered February 6, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01196-CV

                             WANDA LEE BOWLING, Appellant

                                                 V.

                  LESTER JOHN DAHLHEIMER, JR., ET AL., Appellees

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-51274-2015

                                             ORDER
       Before the Court is appellant’s January 25, 2017 second motion for an extension of time

to file a brief. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on February 2, 2017 filed as of the date of this order.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE